Citation Nr: 0720462	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from June 1984 to May 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for bilateral plantar fasciitis.   

In April 2004, the veteran withdraw his request for a 
personal hearing before a member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for 
bilateral plantar fasciitis.  Our review finds that at a 
September 1999 examination in service the veteran provided a 
medical history of having joint pain and foot trouble.  The 
examiner's comments indicated that the veteran had pain in 
the heels of his feet in the morning which was not considered 
disabling.  He also had foot soreness on "kneel" which was 
not considered disabling.  The clinical evaluation for his 
feet was normal.  Although at his separation examination in 
April 2000, the veteran denied having foot trouble he did 
complain of joint pain.  The examiner's comments, in 
pertinent part, only listed joint pain without any additional 
comment.  

Post service, VA medical treatment records show that in March 
2001 the veteran complained of chronic daily heel pain of 15 
months duration, especially in the morning.  Private medical 
records show complaints of bilateral foot pain in April 2001 
first diagnosed as heel/plantar pain and subsequently 
diagnosed as bilateral plantar fasciitis.  In September 2001 
he complained of painful heels going on for two years.  As 
the evidence of record shows complaints of heel pain in 
service and that the veteran has medical evidence of a 
current diagnosed disability, further development is needed 
prior to appellate review.  38 C.F.R. § 3.159(c)(4).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) 

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet App. 473 (2006), holding that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must also include a provision pertaining to the 
rating of the disability and the effective date of an award.  
As the notice letters in October 2004 and February 2005 prior 
to the March 2006 decision did not include such notification, 
additional notice should be sent.

Accordingly, the case is REMANDED for the following action:

1. Issue a notice letter to the veteran 
consistent with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
to include notice pertaining to the rating 
of the disability and the effective date 
of an award.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).

2. Schedule the veteran for a VA 
examination to determine the current 
nature and etiology of his bilateral 
plantar fasciitis.  The claims file, to 
include a copy of this Remand, should be 
made available to the VA physician for 
review and the medical opinion should 
reflect that such review was accomplished.   

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any currently diagnosed bilateral plantar 
fasciitis is related to the complaints of 
heel pain in service.  A complete 
rationale for the opinion expressed must 
be provided.

3. After completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

